     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 1 of 11 Page ID #:1



     Youssef H. Hammoud (SBN: 321934)
1    L. Tegan Rodkey (SBN: 275830)
     Price Law Group, APC
2    6345 Balboa Blvd., Suite 247
     Encino, CA 91316
3    T: (818) 600-5596
     F: (818) 600-5496
4    E: youssef@pricelawgroup.com
     E: tegan@pricelawgroup.com
5    Attorneys for Plaintiff,
     Desmond Hardy
6

7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA

9
     DESMOND HARDY,                            Case No.: 8:20-cv-00669
10
                  Plaintiff,
11                                             COMPLAINT AND DEMAND FOR
     v.                                        JURY TRIAL
12
                                                   1. TCPA, 47 U.S.C. § 227
13   CAPITAL ONE BANK (USA), N.A,                  2. RFDCPA, Cal. Civ. Code § 1788
                                                   3. Intrusion Upon Seclusion –
14                Defendant.                          Invasion of Privacy

15

16
                   COMPLAINT AND DEMAND FOR JURY TRIAL
17

18          Plaintiff Desmond Hardy (“Plaintiff” or “Mr. Hardy”), through his

19   attorneys, alleges the following against Defendant Capital One Bank (USA),
20
     N.A., (“Capital One” or “Defendant”):
21
                                   INTRODUCTION
22

23        1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

24          Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute
25
            that broadly regulates the use of automated telephone equipment. Among


                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -1-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 2 of 11 Page ID #:2




           other things, the TCPA prohibits certain unsolicited marketing calls,
1

2          restricts the use of automatic dialers or prerecorded messages, and
3
           delegates   rulemaking     authority     to   the   Federal   Communications
4
           Commission (“FCC”).
5

6
        2. Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt

7          Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788, which
8
           prohibits debt collectors from engaging in abusive, deceptive and unfair
9
           practices in connection with the collection of consumer debts.
10

11      3. Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -

12         Intrusion upon Seclusion, as derived from § 652B of the Restatement
13
           (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
14
           otherwise, upon the solitude or seclusion of another or his private affairs or
15

16         concerns… that would be highly offensive to a reasonable person.”
17                           JURISDICTION AND VENUE
18
        4. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §
19

20
           227.

21      5. Jurisdiction of this Court also arises under 28 U.S.C. § 1332 because (1) the
22
           matter in controversy exceeds the sum or value of $75,000.00 and (2)
23
           Plaintiff and Defendant are citizens of different States.
24

25




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -2-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 3 of 11 Page ID #:3




        6. Supplemental jurisdiction of this Court also arises under 28 U.S. Code §
1

2          1367 as the State Law claims are so related to the claims in the action within
3
           such original jurisdiction that they form part of the same case or controversy
4
           under Article II of the United States Constitution.
5

6
        7. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part

7          of the events or omissions giving rise to the claim occurred in this District.
8
        8. Defendant transacts business here; therefore, personal jurisdiction is
9
           established.
10

11                                        PARTIES

12      9. Plaintiff is a natural person residing in California.
13
        10. Plaintiff is a debtor as defined by Cal. Civ. Code § 1788.2(h).
14
        11. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
15

16      12. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

17      13. Defendant is attempting to collect on a “consumer debt” as defined by Cal.
18
           Civ. § 1788.2(f).
19
        14. At all relevant times herein, Defendant Capital One, was a company
20

21         engaged, by use of mails and telephone in the business of collecting a debt
22
           from Plaintiff which qualifies as a “debt,” as defined by Cal. Civ. Code §
23
           1788.2(d). Defendant can be served serve with process through its agent,
24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -3-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 4 of 11 Page ID #:4




           Corporation Service Company, at 100 Shockoe Slip, 2nd Floor, Richmond,
1

2          Virginia 23219.
3
        15. Defendant acted through its agents, employees, officers, members,
4
           directors, heirs, successors, principals, trustees, sureties, subrogees,
5

6
           representatives, and insurers.

7                             FACTUAL ALLEGATIONS
8
        16. Defendant is attempting to collect an alleged debt from Mr. Hardy.
9
        17. In or around September 2019, Capital One began placing calls to Mr.
10

11         Hardy’s cellular phone number ending in 3746.

12      18. The calls placed by Defendant originated from (800) 955-6600. Upon
13
           information and belief, this number is owned or operated by Defendant.
14
        19. On or about September 12, 2019, at approximately 12:30 p.m., Mr. Hardy
15

16         answered a call from Defendant. Plaintiff heard a short pause before one of
17         Defendant’s agents began to speak, indicating the use of an automated
18
           telephone dialing system.
19
        20. Defendant’s representative informed Mr. Hardy that it was attempting to
20

21         collect a debt.
22
        21. During that call, Mr. Hardy explained that he was currently having
23
           financial troubles and that he could not make a payment. Mr. Hardy further
24

25
           requested that Defendant only communicate with him in writing.



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -4-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 5 of 11 Page ID #:5




        22. Despite Mr. Hardy expressly revoking his consent to be called and that he
1

2          was having financial difficulties, Defendant continued its harassing
3
           campaign of automated debt collection calls, even calling him three more
4
           times on that same day.
5

6
        23. Between September 1, 2019 and October 30, 2019, Capital called Mr.

7          Hardy approximately one hundred (100) times after he revoked consent to
8
           be called.
9
        24. Defendant called Mr. Hardy every day, including on the weekends, and as
10

11         many as six (6) times in one day.

12      25. Defendant even left numerous pre-recorded voicemails on Mr. Hardy’s
13
           cellular phone.
14
        26. Defendant’s conduct was not only willful but was done with the intention
15

16         of causing Plaintiff such distress, so as to induce him to pay the debt.
17      27. As a result of Defendant’s conduct, Mr. Hardy has sustained actual
18
           damages including but not limited to, emotional and mental pain and
19

20
           anguish, stress, anxiety, headaches, and frustration.

21                                       COUNT I
22
                        (Violations of the TCPA, 47 U.S.C. § 227)
23
        28. Plaintiff incorporates by reference all of the above paragraphs of this
24

25
           Complaint as though fully stated herein.



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -5-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 6 of 11 Page ID #:6




        29. Defendant violated the TCPA. Defendant’s violations include, but are not
1

2          limited to the following:
3
              a. Within four years prior to the filing of this action, on multiple
4
                 occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
5

6
                 which states in pertinent part, “It shall be unlawful for any person

7                within the United States . . . to make any call (other than a call made
8
                 for emergency purposes or made with the prior express consent of
9
                 the called party) using any automatic telephone dialing system or an
10

11               artificial or prerecorded voice — to any telephone number assigned

12               to a . . . cellular telephone service . . . or any service for which the
13
                 called party is charged for the call.
14
              b. Within four years prior to the filing of this action, on multiple
15

16               occasions, Defendant willfully and/or knowingly contacted Plaintiff
17               at Plaintiff’s cellular telephone using an artificial prerecorded voice
18
                 or an automatic telephone dialing system and as such, Defendant
19

20
                 knowing and/or willfully violated the TCPA.

21      30. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
22
           entitled to an award of five hundred dollars ($500.00) in statutory damages,
23
           for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the
24

25
           Court finds that Defendant knowingly and/or willfully violated the TCPA,



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -6-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 7 of 11 Page ID #:7




           Plaintiff is entitled to an award of one thousand five hundred dollars
1

2          ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
3
           227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
4
                                            COUNT II
5

6
            (Violation of the Rosenthal Fair Debt Collection Practices Act,

7                                 CAL. CIV. CODE § 1788)
8
        31. Plaintiff incorporates by reference all of the above paragraphs of this
9
           Complaint as though fully stated herein.
10

11      32. Defendant violated the RFDCPA. Defendant’s violations include, but are

12         not limited to, the following:
13
              a. Defendant violated Cal. Civ. Code § 1788.11(d) by causing a
14
                 telephone to ring repeatedly or continuously to annoy the person
15

16               called;
17            b. Defendant violated Cal. Civ. Code § 1788.17 by collecting or
18
                 attempting to collect a consumer debt without complying with the
19

20
                 provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of

21               the United States Code (Fair Debt Collection Practices Act).
22
                     i. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
23
                        U.S.C. § 1692d by engaging in conduct, the natural
24

25
                        consequence of which is to harass, oppress or abuse any



                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -7-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 8 of 11 Page ID #:8




                        person in connection with the collection of the alleged debt;
1

2                       and
3
                    ii. Defendant violated CAL. CIV. CODE § 1788.17 by violating
4
                        15 U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
5

6
                        engaging Plaintiff in telephone conversations repeatedly;

7                   iii. Defendant violated CAL. CIV. CODE § 1788.17 by violating
8
                        15 U.S.C. § 1692f by using unfair or unconscionable means in
9
                        connection with the collection of an alleged debt; and
10

11      33. Defendant’s acts, as described above, were done intentionally with the

12         purpose of coercing Plaintiff to pay the alleged debt.
13
        34. As a result of the foregoing violations of the RFDCPA, Defendant is liable
14
           to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
15

16         costs.
17                                      COUNT III
18
                                (Intrusion Upon Seclusion)
19
        35. Plaintiff incorporates by reference all of the above paragraphs of this
20

21         Complaint as though fully stated herein.
22
        36. Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon
23
           seclusion as, “One who intentionally intrudes… upon the solitude or
24

25
           seclusion of another, or his private affairs or concerns, is subject to liability



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -8-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 9 of 11 Page ID #:9




             to the other for invasion of privacy, if the intrusion would be highly
1

2            offensive to a reasonable person”.
3
          37. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but
4
             are not limited to, the following:
5

6
                a. Defendant intentionally intruded, physically or otherwise, upon

7                  Plaintiff’s solitude and seclusion by engaging in harassing phone calls
8
                   in an attempt to collect on an alleged debt despite the request for
9
                   Defendant to contact Plaintiff in writing only.
10

11              b. The number and frequency of the telephone calls to Plaintiff by

12                 Defendant after requesting to be contacted in writing only constitute
13
                   an intrusion on Plaintiff's privacy and solitude.
14
                c. Defendant’s conduct would be highly offensive to a reasonable person
15

16                 as Plaintiff received calls that often interrupted Plaintiff’s work and
17                 daily schedule.
18
                d. Defendant’s acts, as described above, were done intentionally with the
19

20
                   purpose of coercing Plaintiff to pay the alleged debt.

21        38. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is
22
             liable to Plaintiff for actual damages.
23
     //
24

25
     //



                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  -9-
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 10 of 11 Page ID #:10




                                 PRAYER FOR RELIEF
1

2           WHEREFORE, Plaintiff Desmond Hardy respectfully requests judgment
3
      be entered against Defendant Capital One Bank (USA), N.A., for the following:
4
               A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
5

6
                  U.S.C. § 227(b)(3)(C);

7              B. Declaratory judgment that Defendant violated the RFDCPA;
8
               C. Statutory damages of $1,000.00 pursuant to the RFDCPA, Cal. Civ.
9
                  Code §1788.30(b);
10

11             D. Actual damages pursuant to Cal. Civ. Code §1788.30(a) and §

12                1788.30(b);
13
               E. Costs and reasonable attorneys’ fees pursuant to Cal. Civ. Code
14
                  §1788.30(c);
15

16             F. Punitive damages to be determined at trial, for the sake of example
17                and punishing Defendant for their malicious conduct, pursuant to Cal.
18
                  Civ. Code § 3294(a).
19

20
               G. Awarding Plaintiff any pre-judgment and post-judgment interest as

21                may be allowed under the law; and
22
               H. Any other relief that this Honorable Court deems appropriate.
23
      //
24

25
      //



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                             - 10 -
     Case 8:20-cv-00669-JLS-KES Document 1 Filed 04/06/20 Page 11 of 11 Page ID #:11




                                 DEMAND FOR JURY TRIAL
1

2            Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
3
      trial by jury of all issues triable by jury.
4

5

6                                               RESPECTFULLY SUBMITTED,
7
             Dated: April 6, 2020
                                                By: /s/ Youssef H. Hammoud .
8                                               Youssef H. Hammoud (SBN: 321934)
                                                Price Law Group, APC
9
                                                6345 Balboa Blvd., Suite 247
10                                              Encino, CA 91316
                                                T: (818) 600-5596
11
                                                F: (818) 600-5496
12                                              E: youssef@pricelawgroup.com
                                                Attorneys for Plaintiff,
13                                              Desmond Hardy
14

15

16

17

18

19

20

21

22

23

24

25




                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     - 11 -
